of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release number uil conex-119189-08 the honorable dianne feinstein united_states senate washington dc attention --------------------- dear senator feinstein this letter responds to your inquiry dated date on behalf of your constituent -- ------------------------- ---------------- worked as a caregiver for her disabled daughter under the in-home supportive services ihss program of the california department of social services cdss the wages she received for performing those services were not subject_to federal_insurance_contributions_act fica_taxes because of the family employment exception in the internal_revenue_code irc now that she is receiving social_security_benefits her benefits are less than she expected she is concerned that the family employment exception creates economic hardship for family caregivers the law imposes federal_insurance_contributions_act fica_taxes on wages that an individual receives for employment sec_3101 fica_taxes include a tax for old- age survivors and disability insurance oasdi generally only wages subject_to fica_taxes count towards old-age insurance benefit calculations the law defines employment as any service an employee performs for an employer with a specific exception for family employment sec_3121 this exception applies to domestic_service_in_a_private_home_of_the_employer performed by an individual in the employ of his son or daughter an employment relationship exists when the employer has the right to control and direct the employee as to the end result and the means to accomplish that result sec_31 d - c it is not necessary that the employer actually direct and control the employee it is enough if the employer has the right to do so according to the legislative_history the congress created the family employment exception to make it unnecessary to determine if an actual employer-employee conex-119189-08 relationship existed between family members h_r rep no pincite originally the exception applied to all work one family_member performed for another however in the congress changed the law to provide a fica exception only for domestic services performed in or around the home or work not in the course of the employer’s trade_or_business see social_security amendments of p l sec_104 as a result wages paid for services performed in the family member’s trade_or_business are now subject_to fica this change was made to provide additional social_security coverage for work done in the family member’s trade_or_business however because of the difficulties in determining the facts of an employment relationship the congress kept the fica exception for services performed around the home for a family_member because ----------------’s letter raises tax policy issues we have forwarded a copy of it to the office of benefits tax counsel at the department of treasury i hope this information is helpful please contact ----------------------------of my staff at ----- -------------------- if we can further assist you sincerely s nancy j marks cel nancy j marks division counsel associate chief_counsel tax exempt government entities
